Citation Nr: 1308005	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-34 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  

In multiple written statements of record, as well as during his August 2011 Board hearing, the Veteran and his attorney contended that his currently diagnosed bilateral hearing loss and tinnitus was the result of events during his active duty service, to include noise exposure and in-service treatment for hearing loss and other ear disorders, to include bullous otitis media.  The Veteran asserted that he first noticed decreased hearing during service in 1972, first noticed tinnitus in 1971 while firing guns in boot camp, and was not issued any hearing protection during service or part of any hearing conservation program.  He indicated that he was exposed to noise in service from planes launching off his ship and while working on mechanical equipment below deck in the boiler and engine rooms.  The Veteran asserted that he first noticed decreased hearing and tinnitus in service and that he had experienced hearing loss and tinnitus since that time.  The Veteran denied any significant post-service noise exposure.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Electrical/Mechanical Equipment Repairmen.  Service treatment records associated with the claims file are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  In an August 1971 Report of Medical History, the Veteran marked no when questioned as to whether he ever had or now had hearing loss.  In an August 1971 service induction examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
0
LEFT
10
15
25
N/A
0

An October 1972 sick call treatment record detailed that a prophylactic dose of penicillin was given to all those stationed aboard the USS ENTERPRISE because of an epidemic of streptococcal throat infection.  In December 1972, the Veteran complained of loss of hearing in the left ear.  The examiner noted the ear was packed with wax and irrigated it.  The Veteran was treated for otitis externa in January 1973, receiving alcohol and boric acid drops.  Later that month, he complained of pain and decreased hearing in the right ear.  The Veteran's right ear canal was noted to be red and slightly edematous, with a possible abscess developing along the posterior canal wall.  The tympanic membrane had flaky debris on it and was slightly retracted.  The examiner listed an impression of otitis media and otitis externa.

In a June 1973 health record, the Veteran was evaluated for possible hearing loss.  He was treated for swollen lymph nodes of the right side, with normal flora on throat culture in April 1974.  An examiner listed additional findings of otitis externa in the right ear in April 1975.  In an August 1975 service separation examination report, the examiner noted bullous otitis media of the left ear on clinical evaluation.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
10
5
15
LEFT
20
25
20
20
20

In a March 2010 VA audiology examination report, the Veteran indicated that his bilateral hearing loss and tinnitus began when he was in service.  He reported a history of in-service noise exposure, including working as a heavy equipment mechanic on generators and firing a gun.  The Veteran complained of difficulty hearing and constant ringing in both ears.  He denied a history of significant post-service occupational or recreational noise exposure.  He reported that he worked as a carpenter for 30 years and as a yard manager for 30 years, wearing hearing protection and entering hearing conservation programs in each job.  His reported overall functional impairment was difficulty taking orders over the phone.  

Pure tone thresholds, in decibels, were reported as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
45
35
35
30
40
LEFT
30
25
30
25
35

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  After examining the Veteran, the examiner diagnosed mild to moderate bilateral conductive hearing loss and mild to moderate bilateral constant tinnitus.  The examiner noted that medical follow-up was needed based on the audiologic results, indicating that there would be a change in hearing thresholds if treated.  The examiner further opined that the etiology of bilateral tinnitus was most likely associated with hearing loss.  The examiner determined that it was "not at least as likely as not that the Veteran's hearing loss was due to in-service noise exposure as an electrical/mechanical repairman while in service," as his hearing loss was conductive in nature and he did not show hearing loss on his discharge examination.  The examiner also opined that it was "less likely than not that the Veteran's tinnitus was due to in-service exposure as an electrical/mechanic repairman while in the military because it was mostly likely that his tinnitus is due to conductive hearing loss."  The effect of these disorders on the Veteran's usual occupation and daily activities was difficulty hearing and understanding speech.  

As an initial matter, due to the March 2010 VA examiner's opinion concerning etiology of the Veteran's bilateral tinnitus, the theory of secondary service connection has been raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

The Veteran has not been notified of the criteria to establish a service connection claim under the theory of secondary service connection.  Upon remand, the Veteran and his attorney should be provided such notice.  In addition, the Board notes that as the Veteran's claim for entitlement to service connection for tinnitus may be dependent upon the disposition of his claim for entitlement to service connection for bilateral hearing loss, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The March 2010 VA examiner, a VA audiologist, did not did not have the claims file for review and failed to discuss or acknowledge the in-service treatment for complaints of hearing loss and other ear disorders, including a notation of bullous otitis media at discharge.  In addition, the perfunctory conclusions reached by the examiner also do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Thus, the Board has determined that the March 2010 examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical examination and opinion are provided which properly considers all of the evidence of record, discusses the Veteran's documented in-service complaints for hearing loss as well as treatment for other ear disorders, and adequately addresses the etiology of the Veteran's bilateral hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his attorney with adequate notice of the criteria necessary to substantiate claims for service connection under the theory of secondary service connection.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA otolaryngological examination to ascertain the etiology of his currently diagnosed bilateral conductive hearing loss and bilateral tinnitus by an appropriate physician.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, his documented in-service complaints of hearing loss, as well as treatment for ear disorders, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found is related to his period of military service, or to any incident therein, to include as due to noise exposure or as a result of any ear disorders shown in service, to include bullous otitis media and otitis externa.  The examiner must also provide an opinion as to whether any degree of tinnitus found is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure or as a result of any ear disorders shown in service, to include bullous otitis media and otitis externa.  The examiner must further provide an opinion as to whether any degree of tinnitus found is related to or aggravated by any hearing loss found.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, taking into consideration all relevant evidence associated with the evidence of record since the August 2010 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

